        Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

     UNITED STATES OF AMERICA,
          Plaintiff,
                                                              No. 3:02cr258(MPS)
           v.

     NOEL DAVILA,
          Defendant.



                 RULING ON MOTION FOR COMPASSIONATE RELEASE

        In May 2005, after a jury found him guilty of threatening the use of a weapon of mass

destruction in violation of 18 U.S.C. § 2332a and delivery of a threat through the United States

mail in violation of 18 U.S.C. § 876, defendant Noel Davila was sentenced to 360 months

imprisonment to run concurrently with his state sentence. (ECF No. 140.) Davila filed a pro se

motion under 18 U.S.C. § 3582(c)(1)(A) for a reduction in his term of imprisonment to time served

due to the dangers posed by the COVID-19 virus in combination with his underlying health

conditions. (ECF No. 161.) After I appointed counsel for Davila, his attorney filed a supplemental

motion in support of Davila’s request, Davila's most recent medical records, and his disciplinary

and programming history. (ECF Nos. 168, 172.) The Government has filed memoranda in

opposition. (ECF Nos. 165, 170.) I conducted a hearing via Zoom on January 28, 20211 and have

carefully considered all of this information. For the reasons that follow, Davila's motion is denied.

I.      Background2


1
  In the hearing notice, I instructed the Government to provide notice to the victims regarding the
defendant's motion and of the Zoom hearing, and to invite them to participate, should they wish.
At the hearing, counsel for the Government represented that the victims declined to attend the
hearing but indicated that they opposed Davila's request for a sentence reduction.
2
  The facts are taken from the Court of Appeals opinion, United States v. Noel Davila, 461 F.3d
298 (2d Cir. 2006), the district court’s rulings on the defendant's post-verdict motions, ECF Nos.
131, 132, and the PSR.
         Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 2 of 13




         On September 11, 2002, a federal grand jury returned a two count indictment against

Davila charging him with threatening the use of a weapon of mass destruction in violation of 18

U.S.C. § 2332a (count one) and delivery of a threat through the United States mail in violation of

18 U.S.C. § 876 (count two), after the defendant sent a letter containing a white powdery substance

that was represented to be anthrax along with threatening writing to the Connecticut State’s

Attorney’s Office in Bridgeport. The case was assigned to Judge Burns.

         In June 2004, Judge Burns presided over a week-long jury trial after which the jury returned

a guilty verdict on both counts. The evidence adduced at trial revealed the following:

         In 1993, Davila was convicted of Aggravated Sexual Assault in the First Degree in

violation of Conn. Gen. Stat. § 53a-70a following a prosecution by a prosecutor in the Bridgeport

State’s Attorney’s Office. The same prosecutor subsequently prosecuted him later after Davila

fired nine shots into a house in Bridgeport in which a man, a woman, and 5 children between the

ages of 3 and 9 were present. For this conduct, Davila was convicted in 2001 of five counts of risk

of injury to a minor in violation of Conn. Gen. Stat. § 53-21(a)(1), reckless endangerment in

violation of Conn. Gen. Stat. § 53a-63, criminal possession of a firearm by a convicted felon in

violation of Conn. Gen. Stat. § 53a-217, and carrying a pistol without a permit in violation of

Conn. Gen. Stat. § 29-35(a), and possession of narcotics in violation of § 21a-279(a). (PSR ¶¶ 39,

40.) In total, Davila was sentenced to 15 years, followed by 8 years of special parole. (PSR ¶ 39.)

         He filed a grievance and a lawsuit against the prosecutor, both of which were dismissed.

In August 2002, while incarcerated at Cheshire Correctional Institution, Davila made comments

to other inmates indicating that he held a grudge against the prosecutor. Davila began to talk about

orchestrating an anthrax scare and spoke with two confidential informants ("CI") about it. (PSR

¶ 10.)



                                                  2
        Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 3 of 13




       One CI gave Davila two pieces of paper. (PSR ¶ 11.) One of the papers was a list of

inmates and their inmate numbers. (PSR ¶ 11.) Davila asked another CI to get him an envelope.

(PSR ¶ 12.) On or about August 18, 2002, Davila wrote a note containing the words "ANTRAX"

[sic] and "AKA Bin Laden." He folded the note and placed a small quantity of baby powder in it.

He placed the note with another piece of paper containing writing in a foreign language into an

envelope and addressed it to the Bridgeport State's Attorney's office. In the space for the return

address, he wrote "H. Gordon," an inmate number, and the prison's address. Davila told a CI that

he picked that particular inmate because he had a relatively high inmate number (indicating that

he has not been in the prison system long) and Davila did not want to cause trouble for someone

who had been in the system for a long time. (PSR ¶ 13.) He also wrote "Legal Mail" on the

envelope and then gave the envelope to a CI and asked him to mail it for him.

       On August 20, 2002, the envelope was delivered to the front desk of State's Attorney's

Office in Bridgeport. Three employees were in the area. One opened the envelope, saw the

powder, and told the other two. They left and notified their supervisors. Another employee came

into the office and examined the envelope, causing the powder to spill onto a desk. The

Connecticut State Police were contacted and a full-scale HazMat response ensued. The State’s

Attorney’s Office was closed for two and a half days while testing on the substance proceeded.

Ultimately, testing determined that the powder was not anthrax.

       The three staff members were concerned about their exposure to the powder, and they took

a number of precautionary measures. One removed and bagged her clothes, wiped down the inside

of her car with alcohol, and stayed in her house while she awaited the test results out of fear that

she might infect others. Another showered, washed her clothes, and remained away from work




                                                 3
        Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 4 of 13




for a few days; she testified that she was fearful about the possibility of infecting her children. The

third went home, called a doctor, and began taking an antibiotic.

       At trial, the government presented testimony from eighteen witnesses, as well as extensive

documentary evidence. The government's case included testimony from three inmates, which

established that Davila sent the envelope and included a description of his elaborate efforts to avoid

detection, including wearing plastic bags on his hands to prevent fingerprints, using the name and

identification number of another inmate on the return address of the envelope, disguising his

handwriting on the mailing, and sealing the envelope with water rather than saliva to prevent

detection of DNA. The government also introduced tape recordings of Davila made after his

cellmate consented to wearing a wire, in which Davila discussed the steps he took to send the

mailing, and his efforts at avoiding detection. Among other things, the tape recordings revealed

the following: that Davila acknowledged that he sent the anthrax note to a courthouse; that he

discussed how law enforcement would not be able to trace the mailing back to the Cheshire prison

because of the efforts he made to avoid leaving any trace of DNA on the mailing, including his

use of water rather than saliva to seal the envelope; and that he rubbed his fingers across the

envelope to seal it without leaving an identifying fingerprint.

       After the jury returned a guilty verdict, Davila filed posttrial motions, which Judge Burns

denied. (ECF Nos. 131, 132.)

       Because of Davila's extensive criminal history, he was classified as a career offender. (ECF

No. 136 at 4.) Based on a total offense level of 37 and a criminal history category of VI, the range

under the sentencing guidelines was 360 months to life for count 1 and 60 months for count 2.

PSR ¶ 79. On May 11, 2005, Judge Burns sentenced Davila to 360 months on count 1 and 60

months on count 2, to run concurrently. The sentences for counts 1 and 2 were to run concurrently



                                                  4
        Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 5 of 13




with Davila's state sentence. (ECF No. 140.) The Court also imposed a 3-year term of supervised

release. (ECF No. 140.) His conviction was affirmed on appeal. In August 2020, Davila

completed his state sentence. (ECF No. 161 at 43.) He is currently housed at FCI Butner Medium

I. His projected date of release is December 29, 2030.3

II.    Statutory Framework

       Section 3582(c)(1)(A) authorizes courts to modify terms of imprisonment as follows:

       [T]he court . . . upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved portion of the
       original term of imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
       compelling reasons warrant such a reduction . . . and that such a reduction is
       consistent with applicable policy statements issued by the Sentencing
       Commission[.]

18 U.S.C. § 3582(c)(1)(A). Under this provision, as modified by the First Step Act of 2018, Pub.

L. No.115-391, 132 Stat. 5239, I am free “to consider the full slate of extraordinary and compelling

reasons that an imprisoned person might bring before [the court] in motions for compassionate

release.” United States v. Brooker, No. 19-3218-CR, 2020 WL 5739712, at *7 (2d Cir. Sept. 25,

2020) (“Neither Application Note 1(D), nor anything else in the now-outdated version of Guideline

§ 1B1.13, limits the district court’s discretion.”). As a result, because Davila – and not the Bureau

of Prisons (“BOP”) – brings the instant motion, I am not bound by the Sentencing Commission’s

outdated policy statement applicable to Section 3582(c)(1)(A), see U.S.S.G. § 1B1.13, which the

Second Circuit recognized as applying only to motions for sentence reduction brought by the BOP.




3
 Federal Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc (last visited February
8, 2021).
                                                  5
          Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 6 of 13




Brooker, 2020 WL 5739712, at *1, 6 (“hold[ing] that Application Note 1(D) does not apply to

compassionate release motions brought directly to the court by a defendant under the First Step

Act . . .”; rather, this Guideline “only [applies] to those motions that the BOP has made” under this

Act). However, “[r]ehabilitation . . . alone shall not be considered an extraordinary and compelling

reason.” Brooker, 2020 WL 5739712, at *8 (citing 28 U.S.C. § 994(t)) (emphasis in original).

          Therefore, I may reduce Davila’s term of imprisonment, after considering the Section

3553(a) factors, if (1) he has fully exhausted his administrative remedies or 30 days have passed

from receipt of his request by the Warden, and (2) I find that “extraordinary and compelling

reasons warrant” a reduction of his term of imprisonment.

          Davila has submitted evidence that he made a compassionate release request to the Warden,

which was denied, and the Government does not dispute that Davila has satisfied the exhaustion

requirement. (ECF Nos. 168-1, 170 at 2.) As to the merits of Davila's motion, I find that, when

all of the circumstances including the Section 3553(a) factors are considered, he has not shown

that a reduction of his term of imprisonment is warranted.

III.      Discussion

          Davila argues that he suffers from serious medical conditions that make him particularly

suspectible to COVID-19 complications. (ECF No. 161 at 1.)

          In 1999, Davila suffered a spinal injury in a motor vehicle accident. His spinal issues have

deteriorated since then and he has used a wheelchair for some years.4 (ECF No. 168 at 22 n.7.)




4
    At the hearing, there was some evidence that he is able to take steps with braces.
                                                   6
        Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 7 of 13




Davila, who is now 50 years old,5 suffers from paraplegia and incomplete quadriparesis6 due to

C4-C6 myelopathy, with Brown-Sequard features. His other medical conditions include asthma,

deviated nasal septum, chronic rhinitis, sleep apnea, gastro-esophageal reflux disease with

esophagitis, retinopathy, urinary incontinence, neuromuscular dysfunction of the bladder,

neurogenic bowel, neuralgia and neuritis, muscle spasms, chronic back and neck pain, and various

skin problems. (ECF No. 168 at 16-17.) He also has “decreased lingual coordination and strength,

decreased swallow reflex/initiation, [and] decreased laryngeal movement,” which makes it

difficult for him to swallow his food. Id. As a result, he is on a diet of soft foods. Id. He is

classified as a "complex medical" case. (ECF No. 161 at 18.) In February 2020, the BOP assigned

him an inmate companion, who assists Davila with self-care. (ECF Nos. 168 at 21, 37.) A BOP

clinical note dated March 27, 2020 described Davila as "highly functioning" notwithstanding that

he suffered from a chronic condition. (ECF No. 161 at 47.)

       Although he suffers from many health issues, the CDC does not recognize most of them as

comorbidities that elevate one's risk of severe illness from COVID-19. Davila argues that he is at

high risk for serious illness or death from COVID-19 because of his history of smoking, asthma,

deviated septum, and sleep apnea, conditions which affect his ability to breathe. (ECF No. 168 at

18-19.) He also states that his "weakened immune system" due to his use of corticosteroids places

him at increased risk. (ECF Nos. 161 at 7, 168 at 19.)




5
  According to the Centers for Disease Control and Prevention (“CDC”), “the risk for severe illness
from COVID-19 increases with age, with older adults at highest risk” with the “greatest risk for
severe illness from COVID-19" to be "among those aged 85 or older." Centers for Disease Control
and Prevention, Older Adults, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/older-adults.html (last visited February 7, 2021).
6
  Quadriparesis is a condition characterized by weakness in all four limbs (both arms and both
legs). https://www.healthline.com/health/quadriparesis
                                                7
        Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 8 of 13




       According to the CDC, "[a]dults of any age with certain underlying medical conditions are

at increased risk for severe illness from the virus that causes COVID-19.”7 The CDC has stated

that "[b]eing a current or former cigarette smoker increases a person's risk of severe illness from

COVID-19." Id. Davila's medical records indicate that he started smoking at age 9. (ECF Nos.

161 at 27; 169 at 19; 172-1 at 56.) As a result, I find that he faces an increased risk of severe

illness from COVID-19 but even so, as discussed below, the factors set forth in 18 U.S.C. § 3553(a)

counsel against his release.

       The CDC also has identified medical conditions for which adults might be at an increased

risk for serve illness from COVID-19. "Moderate to severe asthma" is one of the listed conditions.

Davila's medical records indicate he was diagnosed with asthma as a child and that he is prescribed

an albuterol inhaler and budesonide. (ECF No. 161 at 16.) There is no indication as to the severity

of his asthma8. But even assuming it falls within the moderate to severe category, that would not

alter my conclusion. The same is true as to his assertion regarding a weakened immune system.

And although he suffers from other medical issues including sleep apnea and a deviated septum,

the CDC has not identified these conditions as ones associated with an increased risk due to

COVID-19.




7
   Centers for Disease Control and Prevention, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (last visited February 7, 2021).
8
  Asthma is categorized as follows:
Mild intermittent      Mild symptoms up to two days a week and up to two nights a month
Mild persistent        Symptoms more than twice a week, but no more than once in a single day
Moderate persistent Symptoms once a day and more than one night a week
Severe persistent      Symptoms throughout the day on most days and frequently at night
https://www.mayoclinic.org/diseases-conditions/asthma/diagnosis-treatment/drc-20369660
                                                8
           Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 9 of 13




       While Davila faces an increased risk from COVID-19 under the CDC guidelines due to his

history of smoking and asthma, I find that this risk is insufficient to warrant a reduction in his term

of imprisonment when the factors in 18 U.S.C. § 3553(a) are taken into account, as they must be.

       As to the nature and circumstances of the offense and characteristics of the defendant,

Davila committed a serious crime. As described above, Davila engaged in an elaborate and

calculated scheme to target and threaten the prosecutor's office and to avoid detection. He caused

panic and fear and the closure of the office for two full days. He enlisted the assistance of other

inmates to carry out his plan and committed the offense while serving a significant prison sentence

– underscoring that imprisonment was not sufficient to deter him or protect the public from the

real danger that he poses. And while he states in his affidavit that he realizes that his actions were

"traumatic" and caused the victims pain, ECF No. 168-2, at the same time he downplays his actions

by stating in his motion that he did not "display serious intent to harm anyone with 'baby powder,'

he was incarcerated at the time the threat was made, there were few persons who received his one

letter, and he suffers from psychiatric problems and personality disorders that hamper[] his ability

to make reasonable decisions in life."9 (ECF 161 at 13.) In addition, when speaking of his crime

at the hearing on this motion, he spoke primarily about the impact on his family and on himself. I

am not persuaded that that he has fully come to terms with either the impact or magnitude of his

offense.

       His crime was not an aberration. Davila is a career offender with a significant history of

violence that evidences that he is a dangerous individual who poses a threat to society.




9
 Davila suffers from anxiety disorder, narcissistic personality disorder, and antisocial personality
disorder. (ECF No. 168 at 17.)

                                                  9
        Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 10 of 13




       In 1993, he and his brother were convicted of raping two 15 year old girls. PSR ¶¶ 37, 93.

He was sentenced to 5 years.

       In 1998, while on probation, Davila was arrested and charged with 2 counts of risk of injury

to a minor, which were substituted to misdemeanor charges of threatening and reckless

endangerment. According to the case incident report, Davila, who had been drinking, became

enraged at his wife and punched holes in the wall. He then picked up a knife and threatened to kill

her. While Mrs. Davila was holding her three children, who were 6, 5, and 3, he lunged at them

and she ran with the children into a bedroom and locked the door. Davila broke through the door

to get at them. His probation was revoked, and he was sentenced to 6 months. PSR ¶ 38.

       In 1999, again while on probation, he was arrested on 7 felony charges arising out his

conduct of shooting into a house in which a family was present, for which he was subsequently

convicted in 2001. PSR ¶ 39. According to the case incident report, the victim heard a knock at

the back door. His wife went to the door and opened it. A few seconds later, she began screaming

and slammed the door shut. The victim had his children run to the front of the apartment. The

victim peered through the blinds and saw a man at the door dressed in black holding a gun. The

man began firing shorts through the window. The man then ran toward the front of the house,

stopping at the side and firing an additional shot into a side window. The kitchen area windows

were shattered and there were several holes in the walls, refrigerator, and microwave. Davila went

to his sister Jacqueline's home and put the gun under a sofa cushion. Jacqueline Davila said she

let the officers in so that they could "get her brother," who she said had threatened to kill her in the

past. PSR ¶ 39.

       The Court also needs to consider the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the



                                                  10
       Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 11 of 13




offense. I note that Judge Burns presided over the week long trial at which she had the opportunity

to listen to the evidence of Davila's offense. And she wrote extensively about the evidence in her

posttrial rulings. As a result, she had a more intimate familiarity than I with the nature and

circumstances of the offense, and to some extent, with Davila’s characteristics. After considering

all relevant § 3553(a) factors, she determined that a 30 year sentence was sufficient but not greater

than necessary to achieve the purposes of sentencing. Her assessment, informed as it was by the

trial evidence, weighs heavily in my consideration.

       In support of his request, Davila argues that while incarcerated he has made efforts to

improve his life, has taken many classes, and has had only one disciplinary incident. (ECF Nos.

161 at 18; 168 at 24.) Although the Court commends his rehabilitative efforts, his overall record

is not especially impressive and does not outweigh the countervailing considerations. As to the

disciplinary incident, Davila was found guilty of assaulting another inmate in 2018 – when his

physical condition was not substantially different than it is now.10 (ECF No. 177-1 at 3.) The

report stated that Davila was arrogant and disrespectful during the interview. (ECF No. 177-1 at

3.) He maintained that he hit the other inmate in self-defense. (Id.) Although he couches it as one

incident in a 15 year term, when asked about the particulars during the hearing on Zoom, he

deflected responsibility and minimized his actions. He complained about not getting what he

thought was proper medical treatment for the hand he injured after punching the inmate.

       The Court also must consider the need for the sentence imposed to provide the defendant

"needed educational or vocational training, medical care, or other correctional treatment in the

most effective manner." Davila argues this factor weighs in favor of release because he is "unlikely




10
   Notes indicates that he was transferred from FMC Rochester due to the fight. (ECF No. 172-1
at 24.)
                                                 11
       Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 12 of 13




to get the medical care he needs" from the BOP. (ECF No. 161 at 10.) The record does not bear

this out. It is undisputed that Davila suffers from chronic health issues.11 But the extensive

medical records before the Court reflect that he is followed closely and receiving attentive

treatment. The BOP has provided a battery of tests, including a barium swallow test, ECF No. 161

at 41, prescribed various medications, and furnished medical devices including a Nebulizer, CPAP

machine, hand strengthening device, resistive exercise bands, a Wedge cushion for sleeping to

address his GERD, a special pressure reduction mattress, and medical shoes. (ECF No. 172-1.)

And as noted, they have provided him with an inmate companion and a special diet. He has been

provided with occupational and speech therapy, ECF No. 161 at 50, and the Court notes that a

letter from his occupational therapist responding to his concern about the efficacy of therapy

evinces a thoughtful, sincere response that shows genuine concern. (ECF No. 172-1 at 76.)

Because Davila has not demonstrated that the BOP cannot provide him adequate medical

treatment, this factor weighs against a sentence reduction.12 See United States v. Israel, No. 05 CR

1039 (CM), 2019 WL 6702522, at *11 (S.D.N.Y. Dec. 9, 2019) (same).

       After considering the relevant factors, I conclude that a sentence of time served would not

be sufficient to comport with the goals of sentencing, and that the importance of those goals

outweighs Davila’s medical conditions and the risks from COVID-19. Davila has a significant

portion of his federal sentence - close to ten years - remaining on his sentence. At this juncture, to

reduce his sentence, which was at the bottom of the sentencing guidelines range, by nearly a decade




11
   Nonetheless, at the hearing, Davila presented as animated and vital with a strong voice and
presence.
12
   While I appreciate Davila's sisters' willingness to step up and house him, it is not clear that the
proposed living arrangement would provide the medical care needed.
                                                 12
       Case 3:02-cr-00258-MPS Document 179 Filed 02/08/21 Page 13 of 13




would fail to reflect the seriousness of his offense, promote respect for the law, or protect the

public from the risk of further dangerous conduct by him.

       However, because Davila has demonstrated that he is at higher risk from COVID-19,

I request the Warden at Butner to prioritize him for receipt of a vaccine.


                                                    IT IS SO ORDERED.


                                                    ________/s/___________
                                                    Michael P. Shea, U.S.D.J.
Dated: Hartford, Connecticut
       February 8, 2021




                                               13
